DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on October 31, 2022. Claims 1-20 are pending. The claim objection is withdrawn due to the amendment.

Response to Arguments
Applicant's arguments, see pages 7-8 filed October 31, 2022, with respect to none of the cited prior art teaching “a first width of the first portion is greater than a second width of the tip edge” have been fully considered but they are not persuasive. Hayashi (US Patent 4,664,593) and Steinbach (US Patent 1,117,103) disclose a first width (radial span) of the first portion is greater than a second width (radial span or thickness) of the tip edge. Furthermore, Jansesn (US 2007/0072236) discloses a first portion (124) and a tip edge (on winglet 140), with a first width of the first portion (in the circumferential direction) is greater than a second width of the tip edge (Fig. 8). Accordingly, this limitation does not appear to be patentable over the cited prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “each of the plurality of fan blades is a swept blade”, however the swept configuration (as shown in Fig. 7 of the present application) does not appear to have “a first width of the first portion is greater than a second width of the tip edge”. Note that the width of the tip edge is greater than the width of the first portion in Fig. 7. The new limitation that “a first width of the first portion is greater than a second width of the tip edge” is supported in Fig. 4C, however does not appear to be taught in conjunction with each of the plurality of fan blades being a swept blade. The lack of support for a swept blade having this configuration consequently raise doubt as to possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US Patent 4,664,593).
	In regards to claim 1, Hayashi discloses a fan comprising: 
a hub (3) configured to rotate about an axis; 
a plurality of fan blades (10, 12, 15) coupled to the hub and located circumferentially along the hub, wherein each fan blade extends between a root (at 3) and a tip edge (at 15), the fan blade comprising: 
a first portion (10) inclined at a first predefined angle with respect to the hub, the first portion configured to induce an axial flow of air, wherein a first width (radial span) of the first portion is greater than a second width (span or thickness) of the tip edge (Figs. 3-4); and 
a second portion (12, 15) extending from the first portion and between a leading edge (14) and a trailing edge (13) of the fan blade, the second portion configured as an airfoil (12) defining an angle of attack to induce a radial inward flow of air (Col. 2, lines 26-33), wherein a first radius of curvature of a trailing edge segment (12) of the second portion (Figs. 3-4) is less than a second radius of curvature (flat surface, which has a radius of curvature approaching infinity) of a leading edge segment (15) of the second portion.
In regards to claim 2, Hayashi discloses a portion (15) of the leading edge segment of the second portion extends perpendicular with respect to the first portion of the fan blade (Fig. 4, Col. 2, lines 15-17).
	In regards to claim 3, Hayashi discloses the leading edge segment (12) of the second portion is bent inward towards the hub to define the angle of attack of the fan blade (Fig. 3).
	In regards to claim 4, Hayashi discloses a distance between the trailing edge segment of the second portion and a center of the hub is less than a distance between the leading edge segment of the second portion and the center of the hub (Col. 2, lines 27-29).
	In regards to claim 8, Hayashi discloses the fan has an airfoil (12) defining an angle of attack that appears capable of inducing a radial inward flow of air being in a range of about 5% to about 10% of the induced axial flow of air. 
The limitation that the induced radial inward flow being in a range of 5% to about 10% of the axial flow is nested in the functional limitation in claim 1 of “the second portion configured as an airfoil defining an angle of attack to induce a radial inward flow of air”. This limitation is given patentable weight of the second portion configured as an airfoil defining an angle of attack to induce an inward flow of 5% to about 10% of the axial flow. In this case, Hayashi discloses an airfoil (12) having an angle of attack that induces inward flow. Hayashi discloses a structure that appears capable of the claimed range which would further depend on the inlet, outlet, airflow boundary conditions, and structures outside of the scope of the claims.
Note the specification establishes the definition of “about” in par. 31.
In regards to claim 9, Hayashi discloses the first portion of the fan blade has a non-planar contour extending between the leading edge and the trailing edge (Fig. 3).
In regards to claim 11, Hayashi discloses each of the plurality of fan blades is a swept blade (Figs. 3-4 with 12, 15 swept toward the pressure side).

Claim(s) 1-4, 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinbach (US Patent 1,117,103).
	In regards to claim 1, Steinbach discloses a fan comprising: 
a hub (10) configured to rotate about an axis; 
a plurality of fan blades (11) coupled to the hub and located circumferentially along the hub, wherein each fan blade extends between a root (at 10) and a tip edge (edge on 13), the fan blade comprising: 
a first portion (12) inclined at a first predefined angle with respect to the hub, the first portion configured to induce an axial flow of air (Figs. 3-6), wherein a first width (radial span) of the first portion is greater than a second width (span or thickness) of the tip edge (Fig. 1); and 
a second portion (13) extending from the first portion and between a leading edge and a trailing edge of the fan blade, the second portion configured as an airfoil (Fig. 3) defining an angle of attack to induce a radial inward flow of air (Fig. 2), wherein a radius of curvature (Fig. 4) of a trailing edge segment of the second portion is less than a radius of curvature (Fig. 3) of a leading edge segment of the second portion.
Note that “fan” is being interpreted as intended use and the propeller can be applied as a fan since it generates an airflow.
In regards to claim 2, Steinbach discloses a portion of the leading edge segment of the second portion (13) extends perpendicular with respect to the first portion of the fan blade (Fig. 3).
	In regards to claim 3, Steinbach discloses the leading edge segment of the second portion (13) is bent inward towards the hub to define the angle of attack of the fan blade (Fig. 3).
	In regards to claim 4, Steinbach discloses a distance between the trailing edge segment of the second portion and a center of the hub is less than a distance between the leading edge segment of the second portion and the center of the hub (Fig. 2).
	In regards to claim 8, Steinbach discloses the fan has an airfoil (Fig. 3) with an angle of attack capable of an induced radial inward flow of air being in a range of about 5% to about 10% of the induced axial flow of air. 
The limitation that the induced radial inward flow being in a range of 5% to about 10% of the axial flow is nested in the functional limitation in claim 1 of “the second portion configured as an airfoil defining an angle of attack to induce a radial inward flow of air”. This limitation is given patentable weight of the second portion configured as an airfoil defining an angle of attack to induce an inward flow of 5% to about 10% of the axial flow. In this case, Steinbach discloses an airfoil having a second portion with an angle of attack that induces inward flow, and such a structure is capable of the claimed range. The amount of inward flow relative to the axial flow depends on inlet and/or outlet conditions, and surrounding structures outside of the scope of the claims.
Note the specification establishes the definition of “about” in par. 31.
	In regards to claim 9, Steinbach discloses the first portion of the fan blade is non-planar (Figs. 2-5).
	In regards to claim 11, Steinbach discloses each of the plurality of fan blades is a swept blade (Figs. 1-2 with 13 swept toward the pressure side and/or the trailing edge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Assuming arguendo that under a narrower interpretation Hayashi does not disclose a first width of the first portion is greater than a second width of the tip edge, the following rejection is presented:
Claim(s) 1-4, and 7-11 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Patent 4,664,593) in view of Jensen (US 2020/0072236).
In regards to claim 1, Hayashi discloses a fan comprising: 
a hub (3) configured to rotate about an axis; 
a plurality of fan blades (10, 12, 15) coupled to the hub and located circumferentially along the hub, wherein each fan blade extends between a root and a tip edge, the fan blade comprising: 
a first portion (10) inclined at a first predefined angle with respect to the hub, the first portion configured to induce an axial flow of air; and 
a second portion (12, 15) extending from the first portion and between a leading edge (14) and a trailing edge (13) of the fan blade, the second portion configured as an airfoil (12) defining an angle of attack to induce a radial inward flow of air (Col. 2, lines 26-33), wherein a first radius of curvature of a trailing edge segment of the second portion (at 12, Figs. 3-4) is less than a second radius of curvature (on flat surface 15, which has a radius of curvature approaching infinity) of a leading edge segment of the second portion.
Under a narrower interpretation, Hayashi does not disclose a first width of the first portion is greater than a second width of the tip edge.
Jensen discloses a first width (in a circumferential direction) of a first portion (124) is greater than a second width (in a circumferential direction) of a tip edge (on 140, Fig. 7, pars. 60-61).
Hayashi discloses a fan blade with a tip edge on a second portion, however under a narrower interpretation does not disclose the tip edge extends for a width less than a width of the first portion of the fan blade. Jensen, which is also directed to a blade with a tip feature, discloses a second portion having a span less than a first portion of a fan blade since the housing structure already eliminates backflow along a section of the fan (pars. 60-61). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the fan of Hayashi by providing a first width of the first portion is greater than a second width of the tip edge, as taught by Jensen, to provide a tip feature which is provided along a portion of a tip of the blade that have backflow (pars. 60-61).
In regards to claim 2, the modify fan of Hayashi comprises a portion (Hayashi 15) of the leading edge segment of the second portion extends perpendicular with respect to the first portion of the fan blade (Hayashi Fig. 4, Col. 2, lines 15-17).
	In regards to claim 3, the modify fan of Hayashi comprises the leading edge segment (Hayashi 12) of the second portion is bent inward towards the hub to define the angle of attack of the fan blade (Hayashi Fig. 3).
	In regards to claim 4, the modify fan of Hayashi comprises a distance between the trailing edge segment of the second portion and a center of the hub is less than a distance between the leading edge segment of the second portion and the center of the hub (Hayashi Col. 2, lines 27-29).
	In regards to claim 7, the modify fan of Hayashi comprises a span (radial span) of the second portion is less than a span (radial span) of the first portion of the fan blade (Hayashi Fig. 3).
	In regards to claim 8, the modify fan of Hayashi comprises the fan has the blade (Hayashi 12) defining an angle of attack that appears capable of inducing a radial inward flow of air being in a range of about 5% to about 10% of the induced axial flow of air. 
The limitation that the induced radial inward flow being in a range of 5% to about 10% of the axial flow is nested in the functional limitation in claim 1 of “the second portion configured as an airfoil defining an angle of attack to induce a radial inward flow of air”. This limitation is given patentable weight of the second portion configured as an airfoil defining an angle of attack to induce an inward flow of 5% to about 10% of the axial flow. In this case, Hayashi discloses an airfoil (12) having an angle of attack that induces inward flow. Hayashi discloses a structure that appears capable of the claimed range which would further depend on the inlet, outlet, airflow boundary conditions, and structures outside of the scope of the claims.
Note the specification establishes the definition of “about” in par. 31.
In regards to claim 9, the modified fan of Hayashi comprises the first portion of the fan blade has a non-planar contour extending between the leading edge and the trailing edge (see curved airfoil shape, Fig. 3).
In regards to claim 10, the modified fan of Hayashi contains all of the claimed elements as set forth in the rejection of claim 1, except each of the plurality of fan blades is made of one of plastic, metal and composite.
Jensen discloses each of the plurality of fan blades is made of metal (par. 53, sheet metal).
Hayashi discloses a fan blade with a tip feature, however does not disclose the particular material. Jensen, which is also directed to a fan blade with a tip feature, discloses making the blade from sheet metal which is a strong lightweight material. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the fan of Hayashi by making each of the plurality of fan blades from metal, to utilize a strong lightweight material.
In regards to claim 11, the modified fan of Hayashi comprises each of the plurality of fan blades is a swept blade (Hayashi Figs. 3-4 with 12, 15 swept toward the pressure side).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (US Patent 1,117,103) in view of Yoshida (US Patent 7,018,167).
In regards to claim 5, Steinback discloses all of the claimed elements as set forth in the rejection of claim 3, except the angle of attack at the tip edge of the fan blade is lower than the angle of attack at a base of the second portion, with respect to a radial direction of the fan blade.
Yoshida discloses the angle of attack at a tip edge (26 in Figs. 4, 18; also see 66 in Fig. 23) of a fan blade is lower than the angle of attack at a base of the second portion (note that the blade is progressively unloaded and the tip of the blade is flat with an angle of attack is zero preventing tip vortex and noise, Figs. 4, 10-13, 19; Col. 8, lines 1-8, Col. 9, lines 44-47), with respect to a radial direction of the fan blade.
Steinback discloses a blade with a second portion with an angle of attack, however does not disclose the angle of attack at the tip edge of the fan blade is lower than the angle of attack at a base. Yoshida, which is also directed to a fan blade with an axially extending blade shape, discloses a tip with a lower angle of angle than at a base of the tip which unloads the tip and prevents pressure circulation at the tip which prevents the generation of tip vortices, vibration and noise (Yoshida Col. 8, lines 1-8). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Steinback by providing the angle of attack at the tip edge of the fan blade is lower than the angle of attack at a base of the second portion, with respect to a radial direction of the fan blade, as taught by Yoshida, to prevent pressure circulation at the tip, the generation of tip vortices, vibration and noise (Yoshida Col. 8, lines 1-8).

Claim(s) 5 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Patent 4,664,593) in view of Jensen (US 2020/0072236) and in further view of Yoshida (US Patent 7,018,167).
In regards to claim 5, the modified fan of Hayashi contains all of the claimed elements as set forth in the rejection of claim 3, except the angle of attack at the tip edge of the fan blade is lower than the angle of attack at a base of the second portion, with respect to a radial direction of the fan blade.
Yoshida discloses the angle of attack at a tip edge (26 in Figs. 4, 18; also see 66 in Fig. 23) of a fan blade is lower than the angle of attack at a base of the second portion (note that the blade is progressively unloaded and the tip of the blade is flat with an angle of attack is zero preventing tip vortex and noise, Figs. 4, 10-13, 19; Col. 8, lines 1-8, Col. 9, lines 44-47), with respect to a radial direction of the fan blade.
Hayashi discloses a blade with a second portion with an angle of attack, however does not disclose the angle of attack at the tip edge of the fan blade is lower than the angle of attack at a base. Yoshida, which is also directed to a fan blade with an axially extending blade shape, discloses a tip with a lower angle of angle than at a base of the tip which unloads the tip and prevents pressure circulation at the tip which prevents the generation of tip vortices, vibration and noise (Yoshida Col. 8, lines 1-8). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan of Hayashi by providing the angle of attack at the tip edge of the fan blade is lower than the angle of attack at a base of the second portion, with respect to a radial direction of the fan blade, as taught by Yoshida, to prevent pressure circulation at the tip, the generation of tip vortices, vibration and noise (Yoshida Col. 8, lines 1-8).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Patent 4,664,593) in view of Jensen (US 2020/0072236) and in further view of Godsk (US Patent 7,931,444).
In regards to claim 6, Hayashi discloses a second portion having an angle of attack, however, does not disclose the angle of attack within the claimed range.
Godsk discloses a blade with a second portion having an angle of attack within the claimed range (Col. 5, lines 25-27).
Hayashi discloses a blade with a second portion having an angle of attack, however does not disclose the particular angle. Godsk, which is also directed to a blade with tip extending on the pressure side to prevent radial flow, discloses an angle of attack within the claimed range which enables a sufficient induced velocity field to counteracts the radial flow on the blade surface (Col. 2, lines 2-10). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan of Hayashi by providing an angle of attack within the claimed range, to sufficiently induce a velocity field to counteracts the radial flow on the blade surface (Godsk Col. 2, lines 2-10).
	Note that the specification establishes the definition of about (see par. 31).

Claim(s) 6 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (US Patent 1,117,103) in view of Godsk (US Patent 7,931,444).
In regards to claim 6, Steinbach discloses a second portion having small angle of attack (see Fig. 1), however, does not disclose the angle of attack within the claimed range.
Godsk discloses a blade with a second portion having an angle of attack within the claimed range (Col. 5, lines 25-27).
Steinbach discloses a blade with a second portion having an angle of attack, however does not disclose the particular angle. Godsk, which is also directed to a blade with tip extending on the pressure side to prevent radial flow, discloses an angle of attack within the claimed range which enables a sufficient induced velocity field to counteracts the radial flow on the blade surface (Col. 2, lines 2-10). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Steinbach by providing an angle of attack within the claimed range, to sufficiently induce a velocity field to counteracts the radial flow on the blade surface (Godsk Col. 2, lines 2-10).
	Note that the specification establishes the definition of about (see par. 31).

Claim(s) 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbasttari (CN 102080673 A) in view of Hayashi (US Patent 4,664,593).
In regards to claims 12 and 17, Abbasttari discloses an air handling unit (10, Fig. 1) comprising: 
a cabinet (11); 
a motor (23) housed within the cabinet; 
a bell mouth (25) extending from the cabinet in a direction inward along a longitudinal axis of the cabinet, the bell mouth configured to partially conceal the motor in a transverse direction of the cabinet (Fig. 1); and 
a fan (22) operably coupled to the motor, the fan configured to direct the air from inside of the cabinet to outside of the cabinet (Fig. 1), the fan comprising: 
a hub (45) coupled to a shaft of the motor and configured to rotate about the longitudinal axis of the cabinet (Figs. 1, 3); and 
a plurality of fan blades (46) coupled to the hub and located circumferentially along the hub, wherein each fan blade extends between a root and a tip edge, the fan blade comprising:
a first portion inclined at a first predefined angle with respect to the hub, the first portion configured to induce an axial flow of air (Fig. 1), and
a second portion (tip area) of the blade is partially concealed by the bell mouth in the transverse direction of the cabinet (Figs. 1, 3).
Abbasttari does not disclose the fan blade comprising the first portion comprises a first width of the first portion is greater than a second width of the tip edge; and the second portion extending from the first portion and between a leading edge and a trailing edge of the fan blade, the second portion configured as an airfoil defining an angle of attack to induce a radial inward flow of air, wherein a radius of curvature of a trailing edge segment of the second portion is less than a radius of curvature of a leading edge segment of the second portion.
Hayashi discloses a first portion (10), wherein a first width (radial span) of the first portion is greater than a second width (span or thickness) of the tip edge (Figs. 3-4), and a second portion (12, 15) extending from the first portion and between a leading edge (14) and a trailing edge (13) of the fan blade, the first portion comprises a first width of the first portion is greater than a second width of the tip edge, and the second portion configured as an airfoil (12) defining an angle of attack to induce a radial inward flow of air (Col. 2, lines 26-33), wherein a radius of curvature (of 12) of a trailing edge segment of the second portion (Figs. 3-4) is less than a radius of curvature (of 15 which is a flat surface, which has a radius of curvature approaching infinity) of a leading edge segment of the second portion.
Abbasttari discloses an air handler unit with a fan blade within a shroud, however does not disclose a second portion of a blade. Hayashi, which is also directed to a fan blade in a shroud, discloses a deflector which reduces a radial flow and does not produce air stream noise in a shrouded fan caused by interactions with the shroud and radial flow on the blade (Hayashi Col. 1, lines 11-17, 24-30). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the air handling unit of Abbasttari by providing the first portion with a first width of the first portion is greater than a second width of the tip edge a second portion of a blade extending from the first portion and between a leading edge and a trailing edge of the fan blade, and the second portion configured as an airfoil defining an angle of attack to induce a radial inward flow of air, wherein a radius of curvature of a trailing edge segment of the second portion is less than a radius of curvature of a leading edge segment of the second portion, as taught by Hayashi, to reduce noise of a shrouded fan by eliminating the radial air stream (Hayashi Col. 1, lines 11-17, 24-30).
Note that the functional language that the fan configured to allow a uniform inflow of air at an upper portion of the cabinet is being interpreted as limiting the structure of the fan. In particular, the structure of the fan (based on the blade structure) has to be capable of allowing such a flow. Note that the modified air handling unit of Abbasttari meets this limitation even though it does not explicitly disclose a uniform flow arrangement, since the air handler has a cabinet with a bellmouth structure positioned inwardly and a blade structure that is modified to include a second portion, which appears to be the corresponding structure of the claimed functional language.
In regards to claims 13 and 19, the modified air handling unit of Abbasttari comprises a plurality of refrigerant tubes (in 21) extending along a periphery of the cabinet (Abbasttari Fig. 1, pars. 40, 46 of translation), wherein the fan is configured to induce airflow over the plurality of refrigerant tubes to achieve heat exchange with respect to the plurality of refrigerant rubes (Abbasttari Fig. 1).
	In regards to claims 14 and 18, the modified air handling unit of Abbasttari comprises inducing radial inward flow of air (Abbasttari Fig. 1 with structure of cabinet (Abbasttari 11), and bellmouith (Abbasttari 25) guiding flow inwardly, Hayashi Fig. 1).
The limitation that the induced radial inward flow being in a range of 5% to about 10% of the axial flow is nested in the functional limitation in claim 12 of “the second portion configured as an airfoil defining an angle of attack to induce a radial inward flow of air”. This limitation is given patentable weight of the second portion configured as an airfoil defining an angle of attack to induce an inward flow of 5% to about 10% of the axial flow. In this case, the modified air handling unit of Abbasttari comprises an airfoil having a second portion with an angle of attack that induces inward flow, and such a structure is capable of the claimed range. The amount of inward flow relative to the axial flow depends on inlet and/or outlet conditions, and surrounding structures.
Alternatively, it would have been obvious to further modify the air handling unit to include the induced radial flow of air within the claimed range. The modified air handling unit of Abbasttari comprises a radial inward flow (Abbasttari Fig. 1 with structures of the cabinet and bellmouth guiding flow inwardly), however does not disclose the amount of induced radial inward flow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct an arrangement capable of an induced radial inward flow of air in a range of about 5% to about 10% of the induced axial flow of air, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Note the specification establishes the definition of “about” in par. 31.
	In regards to claim 15, the modified air handling unit of Abbasttari comprises a portion (Hayashi 15) of the leading edge segment of the second portion extends perpendicular with respect to the first portion of the fan blade (Hayashi Fig. 4, Col. 2, lines 15-17).
	In regards to claim 16, the modified air handling unit of Abbasttari comprises the leading edge segment (Hayashi 12) of the second portion is bent inward towards the hub to define the angle of attack of the fan blade (Hayashi Fig. 3).

Assuming arguendo that under a narrower interpretation Hayashi does not disclose a first width of the first portion is greater than a second width of the tip edge, the following rejection is presented:
Claim(s) 12-19 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Abbasttari (CN 102080673 A) in view of Hayashi (US Patent 4,664,593) and in further view of Jensen (US 2020/0072236).
In regards to claims 12 and 17, Abbasttari discloses an air handling unit (10, Fig. 1) comprising: 
a cabinet (11); 
a motor (23) housed within the cabinet; 
a bell mouth (25) extending from the cabinet in a direction inward along a longitudinal axis of the cabinet, the bell mouth configured to partially conceal the motor in a transverse direction of the cabinet (Fig. 1); and 
a fan (22) operably coupled to the motor, the fan configured to direct the air from inside of the cabinet to outside of the cabinet (Fig. 1), the fan comprising: 
a hub (45) coupled to a shaft of the motor and configured to rotate about the longitudinal axis of the cabinet (Figs. 1, 3); and 
a plurality of fan blades (46) coupled to the hub and located circumferentially along the hub, wherein each fan blade extends between a root and a tip edge, the fan blade comprising:
a first portion inclined at a first predefined angle with respect to the hub, the first portion configured to induce an axial flow of air (Fig. 1), and
a second portion (tip area) of the blade is partially concealed by the bell mouth in the transverse direction of the cabinet (Figs. 1, 3).
Abbasttari does not disclose the fan blade comprising the first portion comprises a first width of the first portion is greater than a second width of the tip edge; and the second portion extending from the first portion and between a leading edge and a trailing edge of the fan blade, the second portion configured as an airfoil defining an angle of attack to induce a radial inward flow of air, wherein a radius of curvature of a trailing edge segment of the second portion is less than a radius of curvature of a leading edge segment of the second portion.
Hayashi discloses a first portion (10), and a second portion (12, 15) extending from the first portion and between a leading edge (14) and a trailing edge (13) of the fan blade, the second portion configured as an airfoil (12) defining an angle of attack to induce a radial inward flow of air (Col. 2, lines 26-33), wherein a radius of curvature (of 12) of a trailing edge segment of the second portion (Figs. 3-4) is less than a radius of curvature (of 15 which is a flat surface, which has a radius of curvature approaching infinity) of a leading edge segment of the second portion.
Abbasttari discloses an air handler unit with a fan blade within a shroud, however does not disclose a second portion of a blade. Hayashi, which is also directed to a fan blade in a shroud, discloses a deflector which reduces a radial flow and does not produce air stream noise in a shrouded fan caused by interactions with the shroud and radial flow on the blade (Hayashi Col. 1, lines 11-17, 24-30). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the air handling unit of Abbasttari by providing a second portion of a blade extending from the first portion and between a leading edge and a trailing edge of the fan blade, the second portion configured as an airfoil defining an angle of attack to induce a radial inward flow of air, wherein a radius of curvature of a trailing edge segment of the second portion is less than a radius of curvature of a leading edge segment of the second portion, as taught by Hayashi, to reduce noise of a shrouded fan by eliminating the radial air stream (Hayashi Col. 1, lines 11-17, 24-30).
Furthermore, Jensen discloses a first width (in a circumferential direction) of a first portion (124) is greater than a second width (in a circumferential direction) of a tip edge (on 140, Fig. 7, pars. 60-61).
Abbasttari, as modified above by Hayashi, comprises a fan blade with a tip edge on the second portion, however does not disclose whether the tip edge extends for a width less than a width of the first portion of the fan blade. Jensen, which is analogous art, discloses a second portion having a span less than a first portion of a fan blade since the housing structure already eliminates backflow along a section of the fan (pars. 60-61). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the air handling unit of Abbasttari by providing a first width of the first portion is greater than a second width of the tip edge, as taught by Jensen, to provide a tip feature which is provided along a portion of a tip of the blade that have backflow (pars. 60-61).
Note that the functional language that the fan configured to allow a uniform inflow of air at an upper portion of the cabinet is being interpreted as limiting the structure of the fan. In particular, the structure of the fan (based on the blade structure) has to be capable of allowing such a flow. Note that the modified air handling unit of Abbasttari meets this limitation even though it does not explicitly disclose a uniform flow arrangement, since the air handler is modified to include a second portion, which appears to be the corresponding structure of the claimed fan.
In regards to claims 13 and 19, the modified air handling unit of Abbasttari comprises a plurality of refrigerant tubes (in 21; also see Jensen par. 28 “tubes”) extending along a periphery of the cabinet (Abbasttari Fig. 1, pars. 40, 46 of translation), wherein the fan is configured to induce airflow over the plurality of refrigerant tubes to achieve heat exchange with respect to the plurality of refrigerant rubes (Abbasttari Fig. 1).
	In regards to claim 14, the modified air handling unit of Yamamoto comprises inducing radial inward flow of air (Abbasttari Fig. 1 with structure of cabinet (Abbasttari 11), and bellmouith (Abbasttari 25) guiding flow inwardly, Hayashi Fig. 1).
The limitation that the induced radial inward flow being in a range of 5% to about 10% of the axial flow is nested in the functional limitation in claim 12 of “the second portion configured as an airfoil defining an angle of attack to induce a radial inward flow of air”. This limitation is given patentable weight of the second portion configured as an airfoil defining an angle of attack to induce an inward flow of 5% to about 10% of the axial flow. In this case, the modified air handling unit of Yamamoto comprises an airfoil having a second portion with an angle of attack that induces inward flow, and such a structure is capable of the claimed range. The amount of inward flow relative to the axial flow depends on inlet and/or outlet conditions, and surrounding structures.
Alternatively, it would have been obvious to further modify the air handling unit to include the induced radial flow of air within the claimed range. The modified air handling unit of Abbasttari comprises a radial inward flow (Abbasttari Fig. 1 with structures of the cabinet and bellmouth guiding flow inwardly), however does not disclose the amount of induced radial inward flow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct an arrangement capable of an induced radial inward flow of air in a range of about 5% to about 10% of the induced axial flow of air, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Note the specification establishes the definition of “about” in par. 31.
	In regards to claim 15, the modified air handling unit of Abbasttari comprises a portion (Hayashi 15) of the leading edge segment of the second portion extends perpendicular with respect to the first portion of the fan blade (Hayashi Fig. 4, Col. 2, lines 15-17).
	In regards to claim 16, the modified air handling unit of Abbasttari comprises the leading edge segment (Hayashi 12) of the second portion is bent inward towards the hub to define the angle of attack of the fan blade (Hayashi Fig. 3).
In regards to claim 18, the modified air handling unit of Abbasttari comprises inducing radial inward flow of air (Abbasttari Fig. 1, Hayashi Fig. 1).
The limitation that the induced radial inward flow being in a range of 5% to about 10% of the axial flow is nested in the functional limitation in claim 17 of “the second portion configured as an airfoil defining an angle of attack to induce a radial inward flow of air”. This limitation is given patentable weight of the second portion configured as an airfoil defining an angle of attack to induce an inward flow of 5% to about 10% of the axial flow. In this case, the modified air handling unit of Abbasttari comprises an airfoil having a second portion with an angle of attack that induces inward flow, and such a structure appears capable of the claimed range. The amount of inward flow relative to the axial flow depends on inlet and/or outlet conditions, and surrounding structures.
Alternatively, it would have been obvious to further modify the air handling unit to include the induced radial flow of air within the claimed range. The modified air handling unit of Abbasttari comprises a radial inward flow (Abbasttari Fig. 1, Hayashi Fig. 1), however does not disclose the amount of induced radial inward flow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct an arrangement capable of an induced radial inward flow of air in a range of about 5% to about 10% of the induced axial flow of air, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Note the specification establishes the definition of “about” in par. 31.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbasttari (CN 102080673 A) in view of Hayashi (US Patent 4,664,593), and in further view of Kim (US 2017/0343016).
The modified air handling unit of Abbasttari contains all of the claimed elements as set forth in the rejection of claim 17, except a fan guard coupled to an outlet of the bell mouth.
Kim discloses a fan guard (40) coupled to an outlet of the bell mouth (70, Fig. 7).
Abbasttari discloses an air handling unit with an fan with an outlet, however does not disclose a fan guard. Kim, which is also directed to an air handling unit, discloses a fan guard which protects the blower fan (par. 46). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the unit of Abbasttari by providing a fan guard coupled to an outlet of the bell mouth, as taught by Kim, to protect the blower fan (Kim par. 46).

Claim(s) 20 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Abbasttari (CN 102080673 A) in view of Hayashi (US Patent 4,664,593) in view of Jensen (US 2020/0072236), and in further view of Kim (US 2017/0343016).
The modified air handling unit of Abbasttari contains all of the claimed elements as set forth in the rejection of claim 17, except a fan guard coupled to an outlet of the bell mouth.
Kim discloses a fan guard (40) coupled to an outlet of the bell mouth (70, Fig. 7).
Abbasttari discloses an air handling unit with an fan with an outlet, however does not disclose a fan guard. Kim, which is also directed to an air handling unit, discloses a fan guard which protects the blower fan (par. 46). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the unit of Abbasttari by providing a fan guard coupled to an outlet of the bell mouth, as taught by Kim, to protect the blower fan (Kim par. 46).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
11/29/2022



/Christopher Verdier/Primary Examiner, Art Unit 3745